Citation Nr: 9927738	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  98-10 121A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for paranoid 
schizophrenia. 


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD


B.N. Booher, Associate Counsel

INTRODUCTION

The veteran had active service from November 1990 through 
April 1993.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office and Insurance Center in St. Paul, Minnesota (RO).  


FINDINGS OF FACT

1.  By rating decision in August 1995, a claim by the veteran 
of entitlement to service connection for paranoid 
schizophrenia was denied; the veteran was notified of the 
denial and of his appellate rights, but he did not file a 
timely notice of disagreement.

2.  By rating decision in November 1996, a claim by the 
veteran to reopen his claim was denied; the record does not 
show that he was advised of the decision and of his appellate 
rights. 

3.  The evidence associated with the claims file subsequent 
to the August 1995 rating decision is not, by itself or in 
connection with evidence previously, so significant that it 
must be considered to decide fairly the merits of the 
veteran's claim. 


CONCLUSIONS OF LAW

1.  The August 1995 decision denying entitlement to service 
connection for paranoid schizophrenia is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991);  38 C.F.R. §§ 20.302, 20.1103 
(1998).

2.  The November 1996 rating decision which denied the 
veteran's request to reopen his claim is not final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991);  38 C.F.R. §§ 20.302, 
20.1103 (1998).

3.  Evidence received subsequent to the August 1995 rating 
decision is not new and material, and the veteran's claim of 
entitlement to service connection for paranoid schizophrenia 
has not been reopened.  38 U.S.C.A. § 5108 (West 1991);  
38 C.F.R. § 3.156(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran requests the Board to reopen his claim for 
service connection for paranoid schizophrenia on the basis 
that he has submitted new and material evidence.  As a 
general rule, within one year from the date of mailing the 
notice of a rating decision, a notice of disagreement must be 
filed in order to initiate an appeal of any issue adjudicated 
by the RO.  38 U.S.C.A. § 7105(a), (b)(1).  If a notice o 
disagreement is not filed within the prescribed period, the 
rating decision becomes final.  38 U.S.C.A. § 7105(c). 

Once a rating decision becomes final, absent submission of new 
and material evidence, the claim may not thereafter be 
reopened or readjudicated by the VA.  38 U.S.C.A. § 5108;  
38 C.F.R. § 3.156(a). When a veteran seeks to reopen a final 
decision based on new and material evidence, a three-step 
analysis must be applied.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998); Winters v. West, 12 Vet. App. 203 (1999); Elkins 
v. West, 12 Vet. App. 209 (1999).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Secondly, if new and material 
evidence has been presented, then immediately upon reopening 
the veteran's claim, the VA must determine whether the claim 
is well-grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Third, if the claim is found to 
be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge, 155 at 1363.  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The veteran's initial claim for service connection for 
paranoid schizophrenia was denied by the RO in August 1995.  
The RO notified the veteran of this denial and of his 
appellate rights by letter dated September 1995, but because 
the veteran did not submit a notice of disagreement 
pertaining to this denial, the August 1995 decision became 
final.  The RO denied the veteran's claim again in November 
1996, but never notified the veteran of that denial.  The 
November 1996 decision therefore is not final.  In order to 
reopen a claim, there must be new and material evidence 
presented or secured since the last final denial.  Evans v. 
Brown, 9 Vet.App. 273, 285 (1996).  Accordingly, the Board 
must look to whether new and material evidence has been 
received since the August 1995 rating decision.  

The evidence available at the time of the August 1995 
decision consisted of service medical records, a VA 
examination report dated August 1993, and VA and private 
hospitalization and treatment records dated from December 
1993 through June 1995.  Collectively these records show that 
the veteran was first diagnosed with paranoid schizophrenia 
in February 1995, over a year after he was discharged from 
service.  Based on these records, the RO concluded that the 
veteran's paranoid schizophrenia was not incurred in or 
aggravated by service and was not manifested within one year 
of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

The evidence associated with the claims file since the RO's 
August 1995 rating decision consists of statements from the 
veteran dated June 1996 and July 1998, and VA and private 
hospitalization reports and outpatient treatment records 
dated from December 1993 through July 1998. 

The evidence submitted subsequent to the August 1995 RO 
denial bears directly the veteran's underlying claim.  
However, such evidence adds nothing new to the record in the 
sense that the newly received evidence simply documents what 
was already known at the time of the August 1995 rating 
decision; namely, that the veteran received treatment for 
psychiatric symptoms beginning in 1993, schizophrenia was 
diagnosed in 1995, and that the veteran continues to suffer 
from and receive treatment for this disorder.  Medical 
records to this effect were before the RO in August 1995, and 
the RO determined that such evidence did not show that 
schizophrenia was manifested during service or within the one 
year presumption period after service.  In this sense, the 
newly received items of evidence are cumulative.  

When viewed in the context of the basis for the August 1995 
denial, the newly received items of evidence are not, by 
themselves or in connection with the evidence already of 
record, so significant so as to warrant a review of the 
veteran's underlying claim. 

At this point the Board stresses that with respect to 
questions involving diagnosis or medical causation, credible 
medical evidence is required.  See Lathan v. Brown, 7 Vet. 
App. 359, 365 (1995).  Thus, a lay person's statements as to 
such medical matters are not sufficient.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) (holding that lay 
persons are not competent to offer medical opinions).  As 
such, lay statements do not provide a sufficient basis for 
reopening a previously disallowed claim.  See Moray v. Brown, 
5 Vet. App. 211, 214 (1995) (holding that where resolution of 
an issue turns on a medical matter, lay evidence, even if 
considered "new," may not serve as a predicate to reopen a 
previously denied claim).  



ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

